DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on November 29, 2022. 
Claims 1-4, 7-8, 11-14, 17-18, and 20 have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on November 29, 2022 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to TRIM, in combination with previously cited prior art, teaches the newly added limitations as shown in the rejections below.

Claim Objections
Regarding claim 1, the claim is objected to because the claim recites the limitation “makers” in line 11, which is a typo. For purposes of examination, the Examiner construes the limitation to mean “markers.”
Regarding claim 11, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LI (Patent No.: US 9,141,633 B1), hereafter LI, in view of SHIN (Pub. No.: US 2006/0294144 A1), hereafter SHIN, SUNG (Pub. No.: US 2008/0170626 A1), hereafter SUNG, and TRIM (Pub. No.: US 2022/0295345 A1), hereafter TRIM.
Regarding claim 1, LI teaches:
A computer-implemented method, comprising: receiving a plurality of data segments and a plurality of metadata segments associated with the data segments to be stored in a storage system, wherein the data segments are deduplicated segments and each of the metadata segments includes a fingerprint for the corresponding data segment (LI C2:L31-44 teach storage system 104 storing back up data, where backup engine 106 backs up data of clients 101-102 and to store the backup files in storage units 108-109, where C2:L45-63 teach deduplication storage engine 107 segments the data file into multiple chunks and stores the chunks and metadata associated with the chunk (see FIG. 1), where C6:L50-56 teach metadata may include fingerprints, which are mapped to a particular data object, enabling the system to identify the location of the data object containing a chunk represented by a particular fingerprint);
for each of the metadata segments, determining that a metadata segment contains one or more markers inserted by a client device of the storage system (LI C2:L64-C3:L11 teach ACL processing unit 115 processing ACL data of a backup stream received from clients and recognizing ACL markers marking the corresponding ACL data within the backup stream, where ACL markers may be inserted into the backup stream at the client prior to transmitting the backup stream to storage system 104; see also C3:L19-36).
LI does not appear to explicitly teach examining the metadata segment to determine whether the metadata segment satisfies a predetermined condition including a presence of the one or more makers suitable for compression, in response to determining that the metadata segment satisfies the predetermined condition, compressing the metadata segment using a predetermined compression algorithm, and storing the compressed metadata segment in the storage system, and otherwise storing the metadata segment in the storage system without compression; and storing the data segments in the storage system.
However, SHIN teaches examining the metadata segment to determine whether the metadata segment satisfies a predetermined condition […] (SHIN [0020] teaches generating the metadata in the host and determining whether a size of the generated metadata is greater than a pre-set threshold size and compressing the generated metadata if the size is greater than the pre-set threshold size, and delivering the generated metadata or the compressed metadata from the host to the peripheral device),
in response to determining that the metadata segment satisfies the predetermined condition, compressing the metadata segment using a […]  compression algorithm, and storing the compressed metadata segment in the storage system, and otherwise storing the metadata segment in the storage system without compression; and storing the data segments in the storage system (SHIN [0029] teaches transferring of the metadata may include determining whether a size of the generated metadata is greater than a predetermined size, compressing the generated metadata and transferring the compressed metadata to the printing apparatus when the size of the metadata is greater than the predetermined size, and transferring the generated metadata without compressing the generated metadata when the size of the metadata is less than or equal to the predetermined size; see also FIG. 3).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LI and SHIN before them, to include SHIN’s metadata compression in LI’s deduplication system storing metadata. One would have been motivated to make such a combination in order to reduce the required capacity for storage through data compression.
LI in view of SHIN does not appear to explicitly teach determine whether the metadata segment satisfies a predetermined condition including a presence of the one or more makers suitable for compression, compressing the metadata segment using a predetermined compression algorithm.
However, LI in view of SHIN and SUNG teaches compressing the metadata segment using a predetermined compression algorithm (SUNG claim 1 teaches applying a predetermined lossless compression algorithm to each sub-block).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LI, SHIN, and SUNG before them, to include SUNG’s lossless compression algorithm in LI and SHIN’s deduplication system storing metadata. One would have been motivated to make such a combination in order to save space without any data loss.
LI in view of SHIN and SUNG does not appear to explicitly teach determine whether the metadata segment satisfies a predetermined condition including a presence of the one or more makers suitable for compression.
However, TRIM teaches the limitation (TRIM [0053] teaches determining compressibility information related to data based on information within included data by identifying a non-binary compression status flag (e.g. data is potentially compressible) based on information and/or metadata included within data).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LI, SHIN, SUNG, and TRIM before them, to include TRIM’s selective compression of data in LI, SHIN, and SUNG’s deduplication system storing metadata. One would have been motivated to make such a combination in order to save computation bandwidth, improve processor and memory resource utilization, and reduce overall power consumption as taught by TRIM ([0013]).
Regarding claim 11, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. LI also teaches A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (see LI claim 8).
Regarding claim 20, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. LI also teaches A data processing system, comprising: 
a processor; and a memory coupled to processor and storing instructions, which when executed by the processor, cause the processor to perform operations (see LI claim 8 & claim 15).
Regarding claim 2, LI in view of SHIN, SUNG, and TRIM teaches the elements of claim 1 as outlined above. LI in view of SHIN, SUNG, and TRIM also teaches:
wherein the metadata segment satisfies the predetermined condition if a size of the metadata segment exceeds a predetermined size threshold (see SHIN [0020] & [0029] as taught above in reference to claim 1). 
The same motivation that was utilized for combining LI and SHIN as set forth in claim 1 is equally applicable to claim 2. 
Regarding claim 3, LI in view of SHIN, SUNG, and TRIM teaches the elements of claim 1 as outlined above. LI in view of SHIN, SUNG, and TRIM also teaches:
wherein the metadata segment satisfies the predetermined condition if a system parameter of the storage system has been set to a predetermined configuration state (SHIN [0047-0048] teach the threshold size may be a pre-set threshold size, where the analyzer 214 compares the size of the metadata with the threshold size, and the metadata compressor 216 can compress the metadata when the size of the metadata is determined to be greater than the threshold size). 
The same motivation that was utilized for combining LI and SHIN as set forth in claim 1 is equally applicable to claim 3. 
Regarding claim 9, LI in view of SHIN, SUNG, and TRIM teaches the elements of claim 1 as outlined above. LI in view of SHIN, SUNG, and TRIM also teaches wherein the data segments and the metadata segments are received from the client device as a part of a backup operation from the client device to the storage system (see LI C2:L31-44 as taught above in reference to claim 1 for storage system 104 storing back up data, where backup engine 106 backs up data of clients 101-102 and to store the backup files in storage units 108-109, where FIG. 1 & C2:L45-63 teach storing the data objects and metadata associated with the chunk). 
Regarding claim 12, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 13, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of SHIN, SUNG, and TRIM as applied to claims 1 and 11 above, and further in view of SOMAN (Pub. No.: US 2015/0106946 A1), hereafter SOMAN.
Regarding claim 4, LI in view of SHIN, SUNG, and TRIM teaches the elements of claim 1 as outlined above. LI in view of SHIN, SUNG, and TRIM does not appear to explicitly teach:
wherein the metadata segment satisfies the predetermined condition if a number of markers contained in the metadata segment exceeds a predetermined marker threshold. 
However, LI in view of SHIN, SUNG, TRIM, and SOMAN teaches the limitation (SHIN [0017], [0020], and [0029] teach compressing the generated metadata in response to the analysis result/based on a predetermined condition, where SOMAN [0101] teaches determining if the file's metadata includes a marker stream that includes a link to a file containing confidential data, and [0115] also teaches determining if the file includes an encrypted marker in the metadata of the file (see FIG. 7 #730), where [0116-0117] teaches if it is determined that the file may not include an encrypted marker, creating and encrypting copied file, and [0121] teaches if it does include an encrypted marker, decrypting the stream marker).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LI, SHIN, SUNG, TRIM, and SOMAN before them, to include SOMAN’s determining sensitive data in LI, SHIN, SUNG, and TRIM’s deduplication system storing metadata. One would have been motivated to make such a combination in order to secure sensitive data and avoid large security problems as taught by SOMAN ([0003-0004]).
Regarding claim 14, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of SHIN, SUNG, and TRIM as applied to claims 1 and 11 above, and further in view of ARAKI (Pub. No.: US 2017/0161348 A1), hereafter ARAKI.
Regarding claim 5, LI in view of SHIN, SUNG, and TRIM teaches the elements of claim 4 as outlined above. LI in view of SHIN, SUNG, and TRIM does not appear to explicitly teach:
wherein the metadata segment satisfies the predetermined condition if a compression ratio for a metadata segment having a similar number of markers is above a predetermined compression threshold based on a histogram of prior metadata segment compressions. 
However, LI in view of SHIN, SUNG, TRIM, and ARAKI teaches the limitation (see LI C2:L64-C3:L11 and SHIN [0017], [0020], and [0029] for compressing metadata with ACL markers in response to the analysis result/based on a predetermined condition as taught above in reference to claim 1, where ARAKI [0057] teaches file 310 has associated with it a compression ratio history 312, where compression ratio history 312 stores N number of compression ratio values for the file 310 for the last N number of data replication operations in which data compression was utilized, and the compression ratio values are stored as percentages of compression ratio, and [0062-0063] teach comparing the average of the compression ratios of the file to one or more thresholds to determine whether data compression should be applied to the file during the current data operation).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LI, SHIN, SUNG, TRIM, and ARAKI before them, to include ARAKI’s determining whether to perform compression based on compression ratio history in LI, SHIN, SUNG, and TRIM’s deduplication system storing metadata. One would have been motivated to make such a combination in order to improve the speed of transferring data by determining whether transferring with or without compression is faster as taught by ARAKI ([0062-0063]).
Regarding claim 6, LI in view of SHIN, SUNG, and TRIM teaches the elements of claim 1 as outlined above. LI in view of SHIN, SUNG, and TRIM does not appear to explicitly teach:
wherein the metadata segment satisfies the predetermined condition if heuristics of prior compression of metadata indicates that a prior compression ratio is above a predetermined compression threshold. 
However, LI in view of SHIN, SUNG, TRIM, and ARAKI teaches the limitation (see LI C2:L64-C3:L11 and SHIN [0017], [0020], and [0029] for compressing metadata with ACL markers in response to the analysis result/based on a predetermined condition as taught above in reference to claim 1, where ARAKI [0057] teaches file 310 has associated with it a compression ratio history 312, where compression ratio history 312 stores N number of compression ratio values for the file 310 for the last N number of data replication operations in which data compression was utilized, and the compression ratio values are stored as percentages of compression ratio, and [0062-0063] teach comparing the average of the compression ratios of the file to one or more thresholds to determine whether data compression should be applied to the file during the current data operation).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LI, SHIN, SUNG, TRIM, and ARAKI before them, to include ARAKI’s determining whether to perform compression based on compression ratio history in LI, SHIN, SUNG, and TRIM’s deduplication system storing metadata. One would have been motivated to make such a combination in order to improve the speed of transferring data by determining whether transferring with or without compression is faster as taught by ARAKI ([0062-0063])
Regarding claim 15, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of SHIN, SUNG, and TRIM as applied to claims 1 and 11 above, and further in view of SURYANARAYANARAO (Pub. No.: US 2021/0281664 A1), hereafter SURYANARAYANARAO.
Regarding claim 7, LI in view of SHIN, SUNG, and TRIM teaches the elements of claim 1 as outlined above. LI in view of SHIN, SUNG, and TRIM does not appear to explicitly teach:
wherein the metadata segment satisfies the predetermined condition if available processing resources of the storage system for data compression are above a predetermined resource threshold. 
However, LI in view of SHIN, SUNG, TRIM, and SURYANARAYANARAO teaches the limitation (SURYANARAYANARAO [0079] teaches determining whether sufficient system resources are available to compress the message and determining that a threshold level of processing resources are available to perform the compression).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LI, SHIN, SUNG, TRIM, and SURYANARAYANARAO before them, to include SURYANARAYANARAO’s compression based on availability of processing/memory resources in LI, SHIN, SUNG, and TRIM’s deduplication system storing metadata. One would have been motivated to make such a combination in order to overloading the system by attempting to perform compression when the resources are not available.
Regarding claim 8, LI in view of SHIN, SUNG, and TRIM teaches the elements of claim 1 as outlined above. LI in view of SHIN, SUNG, and TRIM does not appear to explicitly teach:
wherein the metadata segment satisfies the predetermined condition if an available storage space of the storage system is above predetermined storage threshold . 
However, LI in view of SHIN, SUNG, TRIM, and SURYANARAYANARAO teaches the limitation (SURYANARAYANARAO [0079] teaches determining whether sufficient system resources are available to compress the message and determining that a threshold level of memory resources are available to perform the compression).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LI, SHIN, SUNG, TRIM, and SURYANARAYANARAO before them, to include SURYANARAYANARAO’s compression based on availability of processing/memory resources in LI, SHIN, SUNG, and TRIM’s deduplication system storing metadata. One would have been motivated to make such a combination in order to overloading the system by attempting to perform compression when the resources are not available.
Regarding claim 17, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LI in view of SHIN, SUNG, and TRIM as applied to claim 1 above, and further in view of CHENG (Patent No.: US 11,307,937 B1), hereafter CHENG.
Regarding claim 10, LI in view of SHIN, SUNG, and TRIM teaches the elements of claim 1 as outlined above. LI in view of SHIN, SUNG, and TRIM does not appear to explicitly teach:
wherein the data segments and the metadata segments are identified by a garbage collection process periodically performed on existing data segments and metadata segments previously stored in the storage system. 
However, LI in view of SHIN, SUNG, TRIM, and CHENG teaches the limitation (CHENG C5:L1-48 teach storage space reclamation techniques removing fingerprints of the data segments (i.e. metadata) from the container's metadata, marking containers for garbage collection, and deleting the container (i.e. existing data segments)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LI, SHIN, SUNG, TRIM, and CHENG before them, to include CHENG’s space reclamation in LI, SHIN, SUNG, and TRIM’s deduplication system storing metadata. One would have been motivated to make such a combination in order to reduce the required capacity for data storage by reclaiming space occupied by data that are no longer used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BOJINOV (Pub. No.: US 2009/0190760 A1) – “ENCRYPTION AND COMPRESSION OF DATA FOR STORAGE” relates to a header or metadata, along with the compressed data chunk, are both written to a storage device, where the metadata identifies whether the data chunk is compressed or uncompressed, whether the data chunk is encrypted or unencrypted, what type of compression was used, what type of file is associated with the data chunk, or a cryptographic signature to determine whether or not the data chunk is authentic.
GIRIYAPPA (Patent No.: US 11,451,839 B1) – “System And Method For Client Side Compression In A Content Management Environment” relates to the document object metadata including compression metadata with a flag indicating that compression has been enabled for that document.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138